Citation Nr: 0911443	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left knee injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for osteoarthritis of the right knee, to include 
as secondary to service-connected residuals of the left knee 
injury.

3.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to the service-connected 
residuals of the left knee injury.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The January 2006 rating decision 
denied the Veteran's increased rating claim for residuals of 
a left knee injury, found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a right knee disability, and denied 
service connection for the bilateral foot disability.  The 
June 2006 rating decision denied service connection for 
hepatitis C.

In August 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the St. Louis RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for hepatitis 
C and for a bilateral foot disability are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-
connected left knee disability has been manifested by minimal 
degenerative changes, tenderness, and pain.
 
2.  An unappealed January 2004 rating decision denied 
entitlement to service connection for osteoarthritis of the 
right knee, to include as secondary to service-connected 
residuals of a left knee disability.  

3.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the January 2004 rating decision is cumulative, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for osteoarthritis of the right knee, to include as secondary 
to service-connected residuals of a left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent disability 
rating for residuals of a left knee injury have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, including Diagnostic Codes 5003, 5261, 5262 
(2008).

2.  Evidence added to the record since the January 2004 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for osteoarthritis of the 
right knee, to include as secondary to service-connected 
residuals of a left knee disability, is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  Id; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements, however, may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by letters issued in August 2005 and June 2008.  In 
these letters, the Veteran was advised of the evidence needed 
to substantiate the increased rating claim and the service 
connection claims on both direct and secondary bases.  This 
letter also advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  

In addition, the Veteran was advised in the August 2005 
letter that his claim of entitlement to service connection 
for a right knee disability had been previously denied 
because the disability was not shown to be related to 
military service.  He was informed of the need to submit new 
and material evidence to reopen this claim, and he was 
advised of the type of evidence that would be considered new 
and material.  See Kent, supra.  

In June 2008, the Veteran was given notice of the diagnostic 
criteria used for rating a left knee disability and was 
informed of the types of evidence that may help establish 
entitlement to an increased rating.  Vazquez, supra.  He was 
also notified of how VA determines disability ratings.  See 
Dingess, supra.  Despite inadequate notice provided to the 
Veteran on the effective date element of his claims, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As will be discussed below, the 
Board is granting an increased rating for Veteran's service-
connected left knee disability for the entire period that 
this appeal has been pending.  As the Board concludes below 
that the preponderance of the evidence is against granting 
the remaining benefits sought on appeal, any questions as to 
the appropriate effective date to be assigned to those claims 
are rendered moot.  

The Board notes that the June 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
January 2006.  His claims, however, were subsequently 
readjudicated in the July 2008 supplemental statement of the 
case (SSOC).  Thus, any deficiencies in the timeliness of the 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
service treatment records, VA medical records, private 
medical records, and personal statements from the Veteran's 
friends and relatives, has been associated with the claims 
folder.  The Board notes that, until a claim is reopened, VA 
does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As 
will be discussed in greater detail below, the Board finds 
that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.  Therefore, a medical opinion in this 
claim is not necessary.  The Board does note, however, that 
the Veteran was given a VA examination for his right knee 
disability in October 2003.  The Veteran was also provided VA 
left knee examinations in October 2003, October 2005, and 
October 2007.




II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

When it is not possible to separate the effects of a service-
connected disability from a non-service-connected disability, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  In the case at hand, the 
Veteran's claim of entitlement to a compensable disability 
rating was denied based on a determination that the Veteran's 
current symptomatology in the left knee was due to an 
intercurrent injury that occurred following his separation 
from service.  Therefore, before the Board can evaluate the 
severity of the Veteran's left knee disability, it must 
determine which signs and symptoms of disability, if any, are 
attributable to the left knee injury suffered in service and 
which, if any, are associated with a January 1979 post-
service left knee injury.

The Board notes that the Veteran was initially granted 
service connection for residuals of a left knee injury and 
assigned a noncompensable disability rating in an August 1975 
rating decision.  Service connection was granted because the 
Veteran's service treatment records showed he injured his 
left knee while playing basketball in October 1974.  A May 
1975 x-ray taken in connection with a VA examination showed 
small effusion of the knee joint, and no abnormalities to the 
distal right femur, patella, or proximal tibia or fibula.  
The examination report reflects that no functional impairment 
was noted.  The Veteran was able to squat and duck walk 
without difficulty, although there was a slight limp on the 
left side when he duck walked.  The size, contour, and 
muscular development were normal, and there was no swelling, 
tenderness, or deformity about the left knee.  The Veteran 
had full range of motion, ligaments were intact, and McMurray 
sign was negative.

In August 1982, the Veteran requested an increased rating for 
his left knee disability.  In support of his claim, the 
Veteran submitted records showing he had been receiving 
treatment for a left knee disability from private physicians.  
These records reflect that the Veteran was injured in January 
1979 when over forty pounds of material fell and struck him 
on the dorsal aspect of his thighs while was working as a 
drill press operator after service.  A June 1979 record from 
a Dr. E.H.B. noted pain on manipulation of the knee, 10 
percent loss of flexion, and an inability to squat on the 
left heel.  All of these complaints were noted to be limited 
to the Veteran's legs from the January 1979 accident.  It was 
concluded that the Veteran had sprains and contusions of both 
knees, with residual pain and disability.  It was the 
doctor's opinion that the Veteran had a 10 percent permanent 
partial disability of the left leg at the knee.  An April 
1980 letter from a Dr. R.C.H. found that the Veteran had a 
cyst of the left lateral meniscus.  

A letter from Dr. RCH indicates that the Veteran underwent an 
evaluation for his left knee in January 1981.  After 
describing the pertinent findings, this letter notes a 
presumed tear of the lateral meniscus as well as findings 
compatible with a cyst of the lateral meniscus.  Dr. RCH 
stated that "It is difficult to relate this to the injury of 
January 12, 1979."  The torn portion of the meniscus was 
resected in September 1981, and the cyst was excised.  

A February 1982 letter from Dr. RCH states that, "Based on 
the physical and x-ray examinations of the above-captioned 
patient conducted in my office on February 8, 1982, it is my 
opinion that the patient has 15% permanent partial disability 
of the left lower extremity rated at the knee due to the 
injury of January 12, 1979."

An August 1982 rating decision confirmed the noncompensable 
rating because the "Evidence reveal[ed] obvious intercurrent 
injury."  

An October 1982 RO hearing transcript reflects that the 
Veteran testified to having been treated at a VA medical 
facility in the late 1970s.  The VA medical records from this 
period, however, do not reflect that the Veteran was treated 
for a left knee disability at this time.  

A January 1996 VA Medical Center radiology report reflects 
that the Veteran's left knee was found to be normal.

A January 1996 VA examination report diagnoses residual 
status post arthroscopic surgery on the left knee.  It was 
noted that the Veteran experienced some discomfort when 
walking and on flexion.  Because she did not have the claims 
folder and was therefore unable to review medical records 
related to the Veteran's in-service, post-service injuries, 
or post-service surgeries, the examiner was unable to 
determine to what extent the Veteran's disability was related 
to the in-service injury.  Therefore, the examiner did not 
offer an etiology opinion.  

An October 2003 VA examination report reviewed the Veteran's 
pertinent medical history and noted the results of a physical 
examination.  The examiner diagnosed bilateral osteoarthritis 
of the knees, status post surgery on both sides.  In 
rendering an etiology opinion, the examiner noted that an 
April 1975 VA examination report showed an unremarkable left 
knee.  It noted that the January 1996 VA examination report 
discussed a second injury in 1978 (actually, the January 1979 
intercurrent injury) resulting in torn ligaments followed by 
surgeries.  The examiner stated that "this history needs to 
be further verified by the rating specialist.  If so, it 
would appear unlikely that the current knee conditions and 
related residuals are service related.  I would not want to 
speculate in this respect."  An October 2003 radiology 
report obtained in connection with the VA examination reports 
finding bilateral mild osteoarthritis.  

A radiology report from an October 2005 VA examination noted 
minimal degenerative changes in the Veteran's left knee 
joint.  No acute fractures or dislocations were noted.  It 
was noted that the Veteran walked with a slow, antalgic gait.  
He also had lateral joint line tenderness, some popliteal 
tenderness, and some pain upon patellar compression.  
McMurray's test was negative, drawer testing was negative, 
and there was no gross instability upon medial and lateral 
stressing of the knee.  Range of motion was from 0 degrees 
extension to 110 degrees flexion, with pain beginning at 
about 70 degrees.  Repetitive motion testing revealed no 
further limitations or restrictions, such as fatigue, 
incoordination, or instability.  

The impression of a November 2006 VA radiology report was 
that the Veteran's left knee was normal.  The left knee joint 
outline was normal, and no bony or joint abnormality was 
seen.  

In August 2007, the Veteran sought VA treatment for knee 
pain.  There was no swelling, warmth, or erythema to the 
affected areas.

An October 2007 VA examination report noted that the claims 
folder was provided and reviewed.  The Veteran reported that 
his left knee is constantly painful, and rated the pain as a 
6 on a scale from 1 to 10.  He stated that the knee was weak 
and stiff.  There was no swelling, heat, redness, 
instability, or giving way.  There was easy fatigability and 
lack of endurance.  The Veteran reported using Advil or 
Tylenol for treatment as needed.  He did not report any 
flare-ups.  He stated that he uses a knee brace on a regular 
basis and uses a cane to walk occasionally.  There had been 
no episodes of dislocation or recurrent subluxation.  The 
Veteran did not experience constitutional symptoms in 
association with the knee condition.  The Veteran reported 
that his activities of daily living were affected by the 
knee.  

On physical examination, flexion was 140/140 degrees and 
extension was 0/0 degrees.  Repetitive movements did not 
change the range of motions because of pain, weakness, 
fatigue, or lack of endurance.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The Veteran stated that his walking 
and standing were severely limited by his knee problems, but 
he did not provide any numbers.  He did not report any skin 
breakdown, callosities, or unusual shoe wear pattern on the 
left side because of the knee.  No ankylosis or inflammatory 
arthritis was noted.  A left knee radiology report found no 
changes compared to the November 2006 report.  It noted no 
fracture, dislocation, joint effusion, or other osseous 
abnormality.  The examiner diagnosed left knee status post 
arthroscopic cartilage surgery.

A June 2008 VA medical record notes that the Veteran 
complained of pain in the knee joint.  It was noted that he 
had degenerative joint disease in both knee joints.  

At his September 2008 hearing, the Veteran reported that he 
experiences pain and weakness in his left knee.  He stated he 
could not stand on hard surfaces for more than 30 minutes 
without having to sit down.  He stated he has to prop his leg 
up throughout the day.  He described difficulty stooping and 
bending and stated that his balance was not good.  

In determining whether the November 2005 finding of arthritis 
may be attributable to the Veteran's in-service left knee 
injury, the Board notes that the evidence from November 2005 
and later does not opine on the cause of any current left 
knee disability.  Prior evidence, however, contains medical 
opinions both supporting and refuting a connection between 
the left knee disability and the intercurrent injury.  As 
noted above, a February 1982 letter from Dr. RCH opines that 
the Veteran had 15 percent permanent partial disability of 
the left knee due to the January 1979 intercurrent injury.  
The October 2003 VA examination report opined that, if the 
Veteran's medical history is as indicated, it was unlikely 
that the current left knee disability and related residuals 
were connected to service.  The Board also notes, however, 
that a January 1981 statement from Dr. RCH found it difficult 
to relate the tear of the lateral meniscus and the cyst on 
the lateral meniscus to the post-service occupational 
accident.

After reviewing the evidence discussed above, the Board finds 
that, while there is competent evidence of record indicating 
that the Veteran's current knee symptomatology is related to 
the intercurrent left knee injury rather than to the in-
service injury, there is also enough evidence against this 
conclusion to raise a reasonable doubt as to whether the 
current symptoms and manifestations in the left knee may be 
solely attributed to the intercurrent injury.  The Board 
further notes that the presence of effusion on the May 1975 
x-ray, which was taken following the in-service injury and 
prior to the intercurrent injury, weighs against finding that 
the Veteran's service-connected disability was entirely 
asymptomatic prior to the 1979 injury.  Consequently, as the 
Board finds that there is reasonable doubt as to whether the 
Veteran's current left knee disability is due solely to his 
intercurrent injury, for the purpose of this decision, the 
Board further concludes that all the current symptoms and 
manifestations in the left knee should be considered 
manifestations of the service-connected disability.  

The Board next turns to the task of assigning a disability 
rating for the service-connected left knee disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56,703 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. § 
7104(c).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II (2008).  Further, separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint.  VAOPGCPREC 9- 2004, 69 
Fed. Reg. 59,990 (2004).

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2008).

As noted above, the October 2005 VA examination report 
includes x-ray findings of minimal degenerative changes in 
the left knee joint, and the Veteran has complained of 
symptoms such as pain and fatigue on motion.  Range of motion 
was from 0 degrees extension to 110 degrees flexion, with 
pain beginning at about 70 degrees.  Given these findings, 
the Veteran is entitled to at least a 10 percent disability 
rating under Diagnostic Code 5003.  The Board next turns to 
the question of whether the Veteran is entitled to higher or 
separate disability ratings based on limited range of motion.  

However, in order to receive a 20 percent rating based on 
limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, the Veteran's flexion must be limited to 30 
degrees or less.  Neither flexion measurement of record for 
the period on appeal satisfies this requirement.  The least 
favorable of the two range of motion measurements is the 110 
degree flexion that appears in the October 2005 VA 
examination report.  Even accounting for the additional 
degree of disability caused by pain, the resulting range of 
flexion to 70 degrees falls far short of the required 30 
degree limitation of flexion.  Therefore, a disability rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5260.

With respect to limitation of extension under Diagnostic Code 
5261, the Board notes that both pertinent examination reports 
reflect extension to 0 degrees.  Neither note further 
limitation due to factors such as pain, fatigability, 
incoordination, or weakened movement.  Limitation of 
extension must be to 15 degrees before a 20 percent 
disability rating may be assigned.  Because the Veteran's 
left knee disability does not satisfy this requirement, a 20 
percent disability rating is not warranted for limitation of 
extension under Diagnostic Code 5261.

Furthermore, because separate ratings may be assigned for 
limitation of flexion and limitation of extension, the Board 
has considered whether the Veteran's limitation of flexion 
and extension each qualify for 10 percent disability ratings.  
However, the competent medical evidence discussed above does 
not show limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, as would be required for 10 percent 
ratings.  As discussed, the least favorable of the range of 
motion measurement is the 110 degree flexion that appears in 
the October 2005 VA examination report with an additional 
limitation in flexion to 70 degrees due to pain.  Therefore, 
entitlement to a disability rating in excess of 10 percent 
based on limitation of motion of the left knee is not 
warranted.  

The Board has also considered whether a separate disability 
rating is warranted for recurrent subluxation or lateral 
instability of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the Veteran has complained of 
instability, medical findings on physical examination have 
not confirmed the presence of subluxation or lateral 
instability.  For example, the October 2005 VA examination 
report specifically finds negative McMurray's and drawer 
tests, with no gross instability upon medial and lateral 
stressing of the knee, while no instability was found on 
repetitive motion testing of the knee.  Similarly, the 
subsequent October 2007 VA examination also revealed no 
instability.  Although the Board has considered the Veteran's 
lay reports of instability, the Board places more probative 
weight on the consistent findings of the competent health 
care specialists who relied on the results of physical 
examination.  Thus, because examination has consistently 
revealed no objective evidence of recurrent subluxation or 
lateral instability, the Board finds that a separate rating 
under Diagnostic Code 5257 is not warranted.

The Board has also considered whether the Veteran is entitled 
to an increased rating under the remaining diagnostic codes 
that apply to disabilities of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  

Of the diagnostic codes that have not yet been considered, 
the Veteran cannot receive an increased rating under 
Diagnostic Code 5256 because there is no evidence of 
ankylosis of the knee.  Nor is there evidence of cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion in the joint during the pendency of the 
present appeal so to warrant a 20 percent rating under 
Diagnostic Code 5258.  The veteran has not been diagnosed 
with genu recurvatum so Diagnostic Code 5263 is not for 
application.  Nor does Diagnostic Code 5263, for impairment 
of the tibia and fibula, apply to this claim, as such 
disability is not indicated to exist in this case.

Diagnostic Codes 5259, for symptomatic removal of semilunar 
cartilage does not allow a rating in excess of 10 percent and 
need not be further considered as assigning a separate rating 
under this code in addition to Diagnostic Code 5003 would 
constitute pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998) 
(explaining that removal of semilunar cartilage may result in 
complications producing loss of motion).

In short, resolving reasonable doubt in favor of the Veteran, 
the Board finds that the Veteran's current residuals of a 
left knee disability may be rated as manifestations of his 
service-connected left knee injury.  The Board finds that 
these residuals most closely satisfy the criteria for a 10 
percent disability rating.  With regard to assigning a higher 
disability rating based on functional loss as contemplated by 
the Court's holding under DeLuca v. Brown, the Board has 
considered the Veteran's contentions that he has experienced 
instability, pain, and other symptoms as a result of his left 
knee disability, as well as examination results suggesting 
that pain can limit flexion to up to 70 degrees.  However, 
the Board notes that the 10 percent rating assigned under the 
criteria of Diagnostic Code 5003 contemplates an otherwise 
noncompensable degree of limitation of motion accompanied by 
symptoms that cause additional functional impairment, such as 
pain on motion.  Furthermore, the VA examinations revealed no 
additional limitation of motion resulting from repetitive use 
that would meet the criteria for compensable ratings under 
either Diagnostic Codes 5260 or 5261.  As such, the Board 
finds that the 10 percent currently assigned for the 
Veteran's disorder under the applicable Diagnostic Codes 
already contemplates the degree of functional loss 
demonstrated.

Furthermore, the Board finds that a 10 percent is warranted 
for the entire period in which this claim has been pending.  
See Hart, supra.  To this extent, the benefit sought on 
appeal is granted.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  For 
claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted. Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In a January 2004 rating decision, the RO denied the 
Veteran's original claim of entitlement to service connection 
for osteoarthritis of the right knee, to include as secondary 
to the service-connected residuals of a left knee injury.  
The evidence of record at the time of this decision consisted 
in relevant part of the Veteran's service treatment records, 
which were negative for any complaints or treatment for a 
right knee disability during service; VA medical records 
pertaining to the Veteran's medical care for both his left 
and right knee disabilities; private medical records, some of 
which were related to a post-service occupational injury; and 
VA examination reports from October 2003.  In denying the 
Veteran's claim on a direct basis, the rating decision noted 
that the Veteran's service treatment records contained no 
complaint of, treatment for, or diagnosis of any right knee 
injury in service or at separation.  In denying this claim on 
a secondary basis, the rating decision noted that the October 
2003 VA examination report found that the Veteran's current 
right knee disability was not likely related to his service-
connected left knee condition.  The Veteran was notified of 
this rating decision and of his appellate rights in January 
2004.  He did not appeal, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

The Veteran's service treatment records contain no evidence 
of an in-service right knee disability.  Both the January 
1973 entrance examination report and the June 1974 separation 
indicate that the Veteran's knees were clinically normal.  
While the Veteran did not actually separate from service 
until approximately five months following the separation 
examination report, subsequent service treatment records do 
not reflect that the Veteran complained of or sought 
treatment for his right knee at any time prior to separation.  

A February 1979 private medical evaluation describes a post-
service accident sustained in January 1979 while the Veteran 
was working as a drill press operator in which over forty 
pounds of material fell and struck the Veteran on the dorsal 
aspect of his thighs.  A series of reports from Dr. RCH 
reflects that x-rays and an arthrogram showed no 
abnormalities.  The Veteran had tenderness over his lateral 
knee joint, and he was scheduled for physiotherapy.  A letter 
from late March 1979 indicates that there was no ligamentous 
instability or localized tenderness in the right knee.  A 
report from late April 1979 notes deep pain and deep slight 
crepitus to the patella.  There was no quadriceps atrophy or 
subluxation, and physiotherapy was again recommended.  

A June 1979 letter from Dr. EHB to the Veteran's employer 
describes the January 1979 accident and notes that the 
Veteran was complaining of knee pain that is aggravated when 
walking steps and squatting.  "No previous history of injury 
or disability to his legs" is noted.  A physical examination 
report in which "[a]ll complaints [are] limited to his legs 
from accident of January 12, 1979," states that the Veteran 
had pain on manipulation of the right knee, 15 percent loss 
of flexion, and an inability to squat on the right heel.  Dr. 
EHB diagnosed "Sprain and contusion of both knees, with 
residual pain and disability."  The doctor opined that the 
Veteran had a "fifteen percent permanent partial disability 
of the right leg at the knee."

Records from Dr. RCH reflect that a right lateral 
meniscectomy was performed in January 1980.  At the time, a 
cyst and a tear were noted in the lateral meniscus.  The 
Veteran attended physiotherapy during the following months 
and, according to an August 1980 record, Dr. RCH opined that 
the Veteran had a 25 percent permanent partial disability of 
the right knee as a result of the January 1979 injury.  

A January 1996 VA examination report diagnoses residual 
status post surgery on the right knee with valgus, quadriceps 
atrophy, mild ankylosing flexion, and symptomatic.  

An October 2003 VA examination report diagnoses bilateral 
osteoarthritis of the knees, status post surgery.  The 
examiner noted that the January 1996 VA examination report 
"relates a second injury in 1978 [sic] resulting in torn 
ligaments followed by surgeries....  However this history needs 
to be further verified by the rating specialist.  If so, it 
would appear unlikely that the current knee conditions and 
related residuals are service related.  I would not want to 
speculate in this respect."

Evidence submitted since the January 2004 rating decision 
includes a November 2006 right knee radiology report noting 
degenerative changes of the right knee joint with reduced 
lateral compartment.  The August 2007 DRO hearing transcript 
noted that the Veteran claimed his right knee disability was 
caused by an altered gait from his service-connected left 
knee disability.  He also testified that he had been told by 
doctors "that the injury to the left knee has caused the 
right knee to be affected worse than what it would have been, 
if my left knee would have been strong."  

VA medical records from January 2007 to August 2008 note that 
the Veteran sought treatment for right knee symptoms, 
including pain and instability.  

The September 2008 Board hearing transcript reflects that the 
Veteran denied being treated for right knee problems in 
service or within one year of separation.  He described the 
current impairment caused by his right knee disability, and 
he reiterated his belief that the right knee disability was 
caused or aggravated by the left knee disability.  

The Board finds that the evidence added to the record since 
the January 2004 rating decision is not new and material.  
While this evidence is new to the extent that it did not 
exist at the time of the January 2004 rating decision, it is 
not material to establishing the Veteran's claim.  The Board 
notes that the new medical records describe the current 
status of the Veteran's right knee disability; however, VA 
does not dispute that the Veteran has a current right knee 
disability, as this was already established at the time of 
the January 2004 rating decision.  Evidence related to the 
current existence of this disability and current functional 
impairment is not material to reopening the Veteran's claim, 
as this evidence, when viewed by itself or in the context of 
the evidence already of record, does not aid in establishing 
that the Veteran's right knee disability is related to 
service or to the service-connected residuals of his left 
knee disability.  

Nor does the Veteran's August 2007 DRO testimony indicating 
he has been told by doctors that his right knee disability 
was caused by the left knee disability qualify as material 
evidence.  In this regard, the Board notes that a layperson's 
account of a physician's medical opinion "is simply too 
attenuated and inherently unreliable to constitute 
[competent] 'medical' evidence.'  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

As to the Veteran's own lay assertion that his right knee 
disability developed secondary to this service-connected left 
knee disorder, the Board finds that such assertion was 
already of record at the time of the January 2004 rating 
decision.  Thus, it cannot constitute new and material 
evidence to reopen the claim.

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
residuals of a left knee injury.  Because the appellant has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
left knee injury is granted.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
osteoarthritis of the right knee, to include as secondary to 
service-connected residuals of the left knee injury, is 
denied.




REMAND

With respect to the issue of entitlement to service 
connection for hepatitis C, the Veteran has stated that he 
believes his hepatitis C was caused by immunizations by air 
gun injection during service.  He has denied tattoos, IV drug 
abuse, or blood transfusions.  He did admit to intranasal 
cocaine use outside of service.  At his August 2007 RO 
hearing, the Veteran testified that he underwent Interferon 
treatment in the 1990s.  

A VA medical record from August 2003 notes that the Veteran 
was first informed of his hepatitis C diagnosis in 1993.  It 
was noted that he started a course of Interferon/Ribavirin 
treatment two years ago, but had to quit after three months 
when he lost his insurance.  He tried to start it again in 
2003, but he again lost his insurance.  In addition to the 
risk factors noted above, this record reflects that the 
Veteran worked as a supply clerk in the military and had no 
exposure to blood in the military or after.  The Veteran also 
denied incarceration.  It was noted that the Veteran drank 
alcohol daily and that he had been in an alcohol dependence 
treatment program in 1993.  The impression was hepatitis C, 
genotype unknown.

In October 2008, the Veteran's representative submitted a 
copy of VA Fast Letter 04-13 (June 29, 2004) discussing the 
relationship between immunization with jet injectors and 
hepatitis C infection as it relates to service connection.  
Various key points were noted with the following conclusion: 

The large majority of HCV infections can be accounted 
for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection 
drug use.  Despite the lack of any scientific evidence 
to document transmission of HCV with airgun injectors, 
it is biologically plausible.  It is essential that the 
report upon which the determination of service 
connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the 
examiner believes the airgun was the source of the 
veteran's hepatitis C.

Service treatment records show that the Veteran received 
various immunizations and the Veteran provided credible 
testimony that he received in-service injections from an 
airgun.  The August 2003 VA physician indicated that a clear 
etiology had not yet been identified.  The record does not 
contain a medical opinion discussing the Veteran's risk 
factors in detail and, given the statement that transmission 
of the infection with airgun injectors is biologically 
plausible, the Board finds that an examination with medical 
opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2008).

The Veteran has also claimed entitlement to service 
connection for a bilateral foot disability as secondary to 
the service-connected left knee disability.  At his September 
2008 hearing, the Veteran clarified that he had foot pain and 
believed the problem was muscular.  He further stated that 
his feet, his heels, and the balls of his feet hurt.  He 
noted having problems when trying to stand or walk for a 
period of time.  He first recalled having this pain around 
the year 1979, 1980, or 1981, following his 1979 knee 
surgeries.  He did not specifically recall having this pain 
in service.  

The Board notes that the January 1973 examination report from 
the Veteran's entrance into service reflects a finding of 
first degree pes planus of the left foot.  A subsequent July 
1974 record reflects that the Veteran was seen for dead skin 
on both feet and for bunions on the right foot.  The June 
1974 separation examination report notes that the Veteran had 
"burning and pain in feet due to hot weather," but it was 
indicated that this condition had resolved.  Following his 
separation from service, the Veteran's VA medical records 
note that he was treated for Epidermophyton's of both feet in 
November 1975 and for tinea pedis beginning in April 1976.  
In June 1976, he was noted to have a fissure in his left shoe 
that was thought to be due to his wearing shoes that were too 
narrow.  

In determining whether the duty to assist requires that a VA 
medical examination be provided, or medical opinion obtained 
with respect to a Veteran's claim for service connection, one 
of the requirements is that there be an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the record demonstrates that foot complaints 
were noted while on active duty, and the record also shows 
that service connection has been in effect for a left knee 
disability since 1975.  Under the circumstances, the Board 
finds that a VA examination and opinion as to whether the 
Veteran's current bilateral foot disability is related to any 
in-service complaints, or was caused or aggravated by his 
service-connected left knee disability, is necessary to 
adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of hepatitis C.  
All necessary tests, if any, should be 
requested.  The claims file must be 
available for review and the examiner is 
requested to obtain a detailed history 
regarding risk factors for hepatitis C.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has hepatitis C that is 
at least as likely as not related to 
active military service or events therein, 
to include airgun injections.  In making 
this determination, it is essential that 
the report include a full discussion of 
all modes of transmission and a rationale 
as to why the examiner believes the airgun 
was or was not the source of the Veteran's 
hepatitis C.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: 'more likely than 
not' (meaning likelihood greater than 
50%), 'at least as likely as not' (meaning 
likelihood of at least 50%), or 'less 
likely than not' or 'unlikely' (meaning 
that there is a less than 50% likelihood).

The term 'at least as likely as not' does 
not mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his bilateral 
foot condition.  All necessary tests, if 
any, should be requested.  The claims file 
must be available for review.  The 
examiner should examine both feet and 
diagnose any pertinent pathology found.  
As to any disability identified on 
examination, the VA examiner should 
express an opinion as to the most likely 
date of onset of that condition.  

a.  As to any disability that is found to 
have existed prior to service, the 
examiner should offer an opinion a to 
whether that disability increased in 
severity during service, or was otherwise 
aggravated by service or a service-
connected disability.

b.  As to any disability that is found to 
have had its onset after service, the 
examiner should offer an opinion whether 
it is at least as likely as not (50 
percent probability or more) that the 
disability is related to military service, 
or was caused or aggravated by his 
service-connected left knee disability.  

The term 'at least as likely as not' does 
not mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

3. Upon completion of the above 
development and any additional development 
deemed appropriate, the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


